Title: To Thomas Jefferson from David Hosack, 29 May 1825
From: Hosack, David
To: Jefferson, Thomas


Dear Sir
New york
May 29. 1825
I have lately received from my friend Mr Halkett a copy of the accompanying work and one for Mr Hunter—Believing that you will read it with interest I send Mr Hunters copy to your care and will request the favor of you after perusing it to direct it to Mr Hunter or retain it for him untill he may renew his visit to you—congratulating you Dear Sir upon the prospects of your university and upon the bodily and mental activity you are enabled to bestow upon this your favourite child I am with great respect and regardyoursDavid Hosack